388 So.2d 1021 (1980)
Lenson A. HARGRAVE, Petitioner,
v.
Louie L. WAINWRIGHT, Respondent.
No. 59720.
Supreme Court of Florida.
September 24, 1980.
Bennett H. Brummer, Public Defender, and Elliot H. Scherker and Karen M. Gottlieb, Asst. Public Defenders, Miami, for petitioner.
Jim Smith, Atty. Gen., Tallahassee, for respondent.
PER CURIAM.
The petitioner, Lenson A. Hargrave, has presented by petition for writ of habeas corpus two issues which could have been raised, but were not raised, on his direct appeal. It is well settled that habeas corpus may not be used as a vehicle to raise for the first time issues that the petitioner could have raised during the formal trial and on appeal. State v. Mayo, 87 So.2d 501 (Fla. 1956); Irvin v. Chapman, 75 So.2d 591 (Fla. 1954), cert. denied, 348 U.S. 915, 75 S.Ct. 297, 99 L.Ed. 718 (1955). Cf. Spenkelink v. State, 350 So.2d 85 (Fla.), cert. denied, 434 U.S. 960, 98 S.Ct. 492, 54 L.Ed.2d 320 (1977) (issue first raised on review under Florida Rule of Criminal Procedure 3.850). Accordingly, the petition for writ of habeas corpus and the application for a stay of execution pending our disposition of this matter are hereby denied.
It is so ordered.
SUNDBERG, C.J., and ADKINS, BOYD, OVERTON, ENGLAND, ALDERMAN and McDONALD, JJ., concur.